DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
Claim 10 was amended as follows:
10. (Currently Amended) The specimen radiography system according to claim 1, further comprising a user interface, and wherein the controller is configured to at least one of automatically position and rotate the specimen drawer in response to an input received by  the user interface.

Claim 21 was amended as follows:
, and wherein the controller is configured to at least one of automatically position and rotate the specimen drawer in response to an input received by  the user interface.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-11, Sims et al. (U. S. Patent No. 9,347,894 B2) disclosed a specimen radiography system that comprises: 
a controller (42); and 
a cabinet (18) comprising: 
an X-ray source (36), 
an X-ray detector (34), and 
a specimen drawer (24), disposed between the X-ray source and the X-ray detector, the specimen drawer being operably connected to the controller. the controller controlling a position of the specimen drawer along a vertical axis (60) between the X-ray source and the X-ray detector (column 3, lines 46-56; column 6, line 53 - column 7, line 59).
However, the prior art failed to disclose or fairly suggested that the specimen radiography system comprises:
a cabinet comprising:


With respect to claims 12-17, Sims et al. (U. S. Patent No. 9,347,894 B2) disclosed a method that comprises:
receiving a specimen (12) within a specimen drawer (24) in a cabinet (18);  5Appl. No. Not Yet AssignedDocket No.: 8105.0002 
Preliminary AmendmentMay 3, 2019positioning, using a controller (42), the specimen drawer along a vertical axis (60) in the cabinet, the specimen drawer movable between an X-ray source (36) and an X-ray detector (34) (column 3, lines 46-56; column 6, line 53 - column 7, line 59); 
imaging the specimen with the X-ray source and the X-ray detector (column 5, lines 41-64); and 
displaying a specimen image on a display screen (46) (column 5, line 65 - column 6, line 11).
However, the prior art failed to disclose or fairly suggested that the method comprises:
receiving a specimen within a specimen drawer extended from a cabinet.

With respect to claims 18-21, Sims et al. (U. S. Patent No. 9,347,894 B2) disclosed a specimen radiography system that comprises: 
42); and 
a cabinet (18) comprising: 
an X-ray source (36), 
an X-ray detector (34), and 
a specimen drawer (24), disposed between the X-ray source and the X-ray detector, the specimen drawer being operably connected to the controller. the controller controlling a position of the specimen drawer along a vertical axis (60) between the x-ray source and the x-ray detector (column 3, lines 46-56; column 6, line 53 - column 7, line 59).
However, the prior art failed to disclose or fairly suggested that the specimen radiography system comprises:
a cabinet comprising:
a specimen drawer, disposed between the X-ray source and the X-ray detector, the specimen drawer being operably connected to the controller, the controller controlling a position of the specimen drawer along a vertical axis between the X-ray source and the X-ray detector, wherein the specimen drawer is rotatable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 11 January 2021 with respect to the specification have been fully considered.  The objections of the specification have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 6 have been fully considered.  The objections of claim 6 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 13 have been fully considered.  The objections of claim 13 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 11 January 2021 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Butani et al. (U. S. Patent No. 10,488,351 B2) disclosed specimen radiography with tomosynthesis in a cabinet with a geometric magnification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884